                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


TAWNI SAUNDERS,                                   Case No.: 20-12210
                             Plaintiff,
v.                                                Paul D. Borman
                                                  United States District Judge
COMMISSIONER OF SOCIAL
SECURITY,                                         Curtis Ivy, Jr.
                    Defendant.                    United States Magistrate Judge
____________________________/

 ORDER GRANTING THIRD MOTION FOR EXTENSION OF TIME TO
FILE PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (ECF No. 17)

        Plaintiff filed this matter on August 17, 2020, challenging an unfavorable

decision of the Commissioner of Social Security denying her disability benefits.

(ECF No. 1). The original scheduling order in this matter required Plaintiff to file

her motion for summary judgment by February 19, 2021. (ECF No. 14). Plaintiff

timely filed a motion to extend that deadline. The Court granted the motion giving

Plaintiff until April 19, 2021, to file the motion for summary judgment. (See Text

Only Order dated February 18, 2021). Plaintiff timely filed a second motion for

extension of the deadline, which was granted. Plaintiff’s motion was due June 18,

2021.

        On June 18, 2021, Plaintiff filed a third motion seeking an extension of the

deadline. In support of the motion, Plaintiff’s counsel explains he has multiple

hearings over the next few months and requires significant time to prepare for
those hearings. Further, counsel explains more time is needed to review the

administrative record and finalize Plaintiff’s motion for summary judgment.

Plaintiff seeks an extension of her deadline to July 19, 2021. The motion is

unopposed. (ECF No. 17).

      Federal Rule of Civil Procedure 6(b)(1)(A) permits the court to extend the

time to act if good cause is shown where, as here, the request is made before the

time to act has expired. The Court finds good cause, in this instance, to grant the

motion. Plaintiff’s Motion for Summary Judgment must be filed no later than July

19, 2021. The Commissioner’s Motion for Summary Judgment must be filed no

later than August 18, 2021. Plaintiff’s reply, if any, must be filed by September 1,

2021. The Court will not grant any further extension of the deadline absent a

strong showing of good cause. The fact that Plaintiff’s counsel is preparing for

other matters is not a strong showing of good cause.

      IT IS SO ORDERED.

      The parties to this action may object to and seek review of this Order, but

are required to file any objections within 14 days of service as provided for in

Federal Rule of Civil Procedure 72(a) and Local Rule 72.1(d).



Date: June 23, 2021                       s/Curtis Ivy, Jr.
                                          Curtis Ivy, Jr.
                                          United States Magistrate Judge

                                             2
